Citation Nr: 0600848	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-20 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

Entitlement to waiver of overpayment of dependency and 
indemnity compensation (DIC) benefits in the amount of 
$4,049.47.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from March 1969 to January 
1971.  He died in October 1984.  The appellant is the 
veteran's son.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Committee on 
Waivers and Compromises of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Seattle, Washington.



FINDINGS OF FACT

1.  In an October 1998 award letter, the appellant was 
informed of the award of DIC benefits, effective July 1, 
1999.

2.  The October 1998 award letter included VA Form 21-8765, 
Service-Connected Death Award Attachment, which informed the 
appellant that a child over the age of 18 who was still in 
school could elect to receive Chapter 35 educational 
assistance benefits instead of DIC benefits.  

3.  The appellant applied for Chapter 35 benefits; the 
application stated that an election of Chapter 35 benefits 
was final and could not be changed, and that any further 
payment of DIC benefits was prohibited once the first Chapter 
35 check was cashed.

4.  In January 2001, the RO sent the veteran a letter 
indicating that they were proposing to stop his DIC payments 
effective September 20, 2000, the date that he had begun to 
receive Chapter 35 benefits.  This letter informed the 
appellant of how he could minimize any potential overpayment; 
he did not respond to that correspondence.

5.  In August 2001, the appellant was sent further 
correspondence, which noted an error in the January 2001 
letter.  It was proposed to stop his DIC payments effective 
September 20, 1999, the correct date of his receipt of 
Chapter 35 benefits.  This letter also informed him how he 
could minimize any potential overpayment; again, he failed to 
respond to the VA correspondence.

6.  In December 2001, the appellant submitted a Financial 
Status Report, which indicated a monthly income of $1,520 and 
monthly expenses of $1,558.  This report did not include 
monthly payments from VA under the Restored Entitlement 
Program for Survivors (REPS) program, in the amount of 
$1,005.

7.  No fault has been demonstrated by VA in the creation of 
the appellant's indebtedness to the Government.

8.  The appellant bears significant fault with respect to the 
creation of the overpayment, by his acceptance of DIC and 
Chapter 35 benefits at that same time, despite his knowledge 
that concurrent receipt of these benefits was prohibited.

9.  The evidence does not demonstrate that the veteran acted 
in bad faith with respect to the creation of the overpayment.

10.  Recovery of the overpayment would not create an undue 
financial hardship.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 1.962, 1.965 (2005).

2.  Recovery of the overpayment of DIC benefits in the amount 
of $4,049.47 would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 1.963(a), 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Considering 
the nature of this case, which involves a request for a 
waiver of overpayment of VA benefits, the provisions of the 
VCAA are inapplicable to the instant appeal.  The Board 
believes this conclusion to be consistent with the holding of 
Barger v. Principi, 16 Vet. App. 132 (2002), which held that 
the duties specified in the VCAA are not applicable to 
requests for a waiver of overpayment.

Applicable laws and regulations

In order for the Board to determine whether the overpayment 
was properly created, it must be established that the 
appellant was legally entitled to the benefits in question, 
or, if there was no legal entitlement, then it must be shown 
that VA was solely responsible for the appellant being 
erroneously paid benefits.  Sole administrative error 
connotes that the appellant-beneficiary neither had knowledge 
of nor should have been aware of the erroneous award.  
Further, neither the appellant's actions nor his failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. 
§ 3.500(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.963(a) (2005).  "Bad faith" is defined in VA 
regulations as "unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 3.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on part of the 
claimants to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
decision of the Court of Appeals for Veterans Claims (CAVC) 
has invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
CAVC found that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek unfair advantage.  Thus, the CAVC held that 
the use of the phrase "neglect or refuse to fulfill some 
duty or contractual obligation" found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 
1.965.

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six 
non-exclusive elements are set forth in the regulations that 
must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive, consist of (1) the fault of the debtor; 
(2) balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the appellant; (5) the 
unjust enrichment of the appellant; and (6) whether the 
appellant changed positions to his/her detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background and analysis

In October 1998, the appellant was sent a letter advising him 
that he had been awarded DIC payments, which would continue 
until July 1, 1999.  A VA Form 21-8765, Service-Connected 
Death Award Attachment, was enclosed.  This form indicated 
that a child of a veteran who was over 18 years of age and 
still in school could elect to receive Chapter 35 benefits 
instead of DIC benefits.

In January 2000, the appellant was notified that his DIC 
benefits would continue until July 1, 2001.  Again, the award 
letter was accompanied by an enclosed VA Form 21-8765.  In 
May 2000, he applied for Chapter 35 benefits.  The 
application for this benefit clearly stated that an election 
of Chapter 35 benefits is final and cannot be changed, and 
that further payments of DIC based on school attendance after 
the beneficiary's 18th birthday are prohibited once the first 
Chapter 35 benefit check is cashed.  This notice clearly 
indicated that concurrent receipt of DIC and Chapter 35 
benefits was not allowed.  He later applied for REPS 
benefits, at which time it was discovered that he was 
receiving both DIC and Chapter 35 benefits.

In January 2001, the appellant was sent a letter which 
proposed to stop his DIC payments, effective September 20, 
2000.  He was informed that the adjustment would result in an 
overpayment; he was also told what actions he could take to 
minimize the amount of the overpayment.  He never responded 
to this correspondence.  In August 2001, he was sent another 
letter, which corrected the proposed date of termination of 
the DIC benefits; it was proposed to stop payments effective 
September 20, 1999, the date he entered Chapter 35 training.  
He was told that this would result in an overpayment of 
benefits.  Again, he was told of the actions he could take to 
minimize the amount of the overpayment, and he failed to 
respond to this letter as well.  In October 2001, he was told 
that his DIC payments had been terminated, effective 
September 20, 1999.

As part of his request for a waiver, the appellant submitted 
a Financial Status Report in December 2001.  He indicated 
that he had a monthly income of $1,520 and monthly expenses 
totaling $1,558.  These expenses included $600 for rent, $300 
for food, $215 for utilities, $220 for medical and car 
insurance and for diabetic supplies, and $223 for a car loan.  
He noted no other assets and no additional debts.  
Inexplicably, he did not mention his monthly receipt of 
$1,005 in VA REPS benefits.

The veteran stated in his claim for a waiver that he had not 
been aware that he could not receive both DIC and Chapter 35 
benefits.  He also believed that VA was at fault, since there 
should be "checks and balances" that would prevent this 
type of concurrent receipt.  He stated that he filled out the 
forms for these benefits in the presence of VA counselors.  
Therefore, he believes that VA is equally at fault in the 
creation of this debt.  Finally, he noted that, as of May 
2002, he had stopped receiving REPS payments, and paid them 
back in a lump sum of $4,020.

In the present case, there is no question that there was an 
overpayment of VA benefits.  However, the Board must 
initially determine whether that indebtedness was validly 
created.  The CAVC has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).

In the instant case, the evidence of record confirms that the 
appellant was receiving DIC and Chapter 35 benefits at the 
same time.  He had been informed more than once that such 
concurrent receipt was not allowed.  Based upon this 
evidence, the Board finds that the appellant's overpayment of 
$4,049.47 was validly created.

Having established the validity of the debt in question, the 
next question for consideration is whether there is any 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment.

In the present case, the appellant knew or should have known 
that he was not entitled to receive both DIC and Chapter 35 
benefits.  He also failed on his financial status report to 
include REPS payments as income.  However, this situation is 
not tantamount to fraud or misrepresentation.  It must still 
be determined whether his actions constitute "bad faith."  
The determining factor is whether any given conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  While it is possible that the appellant's 
actions were motivated by intent to seek an unfair advantage, 
the Board fails to find bad faith here.  Our conclusion is 
based on Richards, supra, in which it was found that the 
neglect to fulfill some duty or contractual obligation is not 
an appropriate basis for a bad faith determination.  Here, 
the appellant was contractually obligated to choose between 
either DIC or Chapter 35 payments.  However, based on 
Richards, his failure to do so is insufficient to establish 
bad faith.

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the appellant, he is entitled to 
a waiver of his indebtedness if the evidence demonstrates 
that recovery of the overpayment would be against equity and 
good conscience.  For the reasons discussed below, the Board 
finds that repayment of the appellant's indebtedness would 
not violate the principles of equity and good conscience, and 
accordingly the appellant's claim is denied.

Under 38 C.F.R. § 1.965(a), six elements are set forth for 
considering whether repayment of indebtedness would violate 
principles of equity and good conscience.  The first two 
equity and good conscience elements to consider are the fault 
of the debtor, and balancing the fault of the debtor and VA.  
The evidence clearly indicates that the appellant was 
informed twice in DIC award letters that Chapter 35 benefits 
could be awarded instead of DIC.  The application that he 
filled out for Chapter 35 benefits had also made it clear 
that concurrent receipt was not allowed.  Despite this 
knowledge, he applied for and received both benefits.  Thus, 
it is clear that there is significant fault on the part of 
the appellant.

The appellant contends that VA is at fault for the creation 
of his indebtedness.  He has stated that he filled out his 
application for Chapter 35 benefits in front of a VA 
counselor.  He also stated that VA should have checks and 
balances to prevent concurrent receipt of benefits.  His 
first argument presupposes that he informed the VA counselor 
that he was already receiving DIC benefits.  There is no such 
evidence of record.  And while VA may have been able to 
ascertain that he was receiving both benefits, there is no 
doubt that appellant was aware of the fact that he was not 
entitled to receive both and did not inform VA at the time 
that he applied for Chapter 35 benefits that he was already 
in receipt of DIC benefits.  VA must rely on information 
provided by beneficiaries when determining entitlement to 
benefits, and the fact remains that the appellant applied for 
benefits when he knew he was not entitled to receive both.  
Therefore, no corresponding fault on part of VA has been 
persuasively demonstrated.

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as 
"[w]hether collection would deprive the debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3).  The December 
2001 Financial Status Report indicated that his monthly 
income was $1,520 while his expenses were $1,558.  Therefore, 
his expenses are slightly more than his income.  However, he 
has indicated that he receives assistance from his mother, 
who he reported would continue to help him until his career 
situation improved.  Moreover, the veteran is paying back a 
car loan, which is not noted to be past due, and he was able 
to pay over $4,000 back to the REPS program.  The current 
indebtedness to the Government is due his equal attention.  
Finally, he reported $300 spent each month on food for 
himself.  The Board believes that, with some 
reprioritization, there is no reason to believe that the 
appellant would be unable to make payments on his VA 
indebtedness.  There has been no evidence presented to 
suggest that making payments to VA would deprive the 
appellant of the basic necessities.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such as not been demonstrated here.  The 
purpose of the award of either DIC or Chapter 35 benefits was 
to allow an individual over the age of 18 and still in school 
to continue in school.  It was understood that the appellant 
was entitled to only one such benefit, which would 
discontinue on the completion of his education.  Thus, any 
recovery of the overpayment would not be self-defeating, but 
would rather affirm the purpose of the award as understood by 
all the parties involved.


The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the indebtedness here would not result in undue hardship, a 
waiver of the indebtedness here would result in unfair gain.  
The appellant received monies to which he was not entitled, 
and in fairness such monies should be remitted where the 
financial resources are available to do so, as here.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The appellant has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.  Therefore, the sixth element does not 
support the appellant's request for a waiver of overpayment.  

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, he is not precluded from a waiver of overpayment of 
such indebtedness.  However, with the balancing of fault 
between VA and the debtor, and with careful consideration of 
his overall financial situation, the evidence does not 
demonstrate that repayment in this case would run counter to 
the principles of equity and good conscience.   Therefore, it 
is found that the preponderance of the evidence is against 
the appellant's request for waiver.







ORDER

Waiver of recovery of an overpayment of DIC benefit payments 
in the amount of $4,049.47 is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


